          Case 1:20-cr-00006-PB Document 91 Filed 09/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                       )
                                               )
             v.                                )           No. 1:20-cr-00006-PB
                                               )
CHRISTOPHER CANTWELL                           )
                                               )

                      GOVERNMENT’S MOTION TO DISMISS
                  COUNT TWO OF THE SUPERSEDING INDICTMENT

       The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire, hereby moves to dismiss Count Two of the Superseding Indictment

under Rule 48(a) of the Federal Rules of Procedure. The United States has conferred with

counsel for defendant Christopher Cantwell, and defendant takes no position on this motion.

The United States respectfully requests that the Court dismiss Count Two of the Superseding

Indictment without prejudice.



September 14, 2020                                 Respectfully submitted,

                                                   Scott W. Murray
                                                   United States Attorney


                                            By:    /s/ Anna Krasinski
                                                   Anna Krasinski
                                                   John S. Davis
                                                   Assistant U.S. Attorneys
                                                   53 Pleasant Street, 4th Floor
                                                   Concord, NH 03301
                                                   (603) 225-1552
